Citation Nr: 0335347	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-00 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for PTSD.  

2.  Entitlement to an effective date earlier than June 17, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service -connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from October 1966 
to October 1969.  

The appellant submitted a claim for service connection for 
PTSD to the Department of Veterans Affairs (VA) on August 5, 
1991, and it was thereafter remanded by the Board of 
Veterans' Appeals (Board) in August 1995 and April 1998.  An 
October 1998 rating decision by the Montgomery, Alabama, VA 
Regional Office (RO) granted service connection for PTSD and 
assigned a 50 percent rating from August 5, 1991.  The 
appellant appealed the assignment of the 50 percent rating 
for PTSD by filing a notice of disagreement with the October 
1998 rating decision in December 1998.  The December 1998 
notice of disagreement also included an informal claim for a 
total disability rating based on individual unemployability 
due to service -connected disabilities; the appellant 
submitted a formal claim for a total disability rating based 
on individual unemployability on January 22, 1999.  

The Board remanded the issue of entitlement to a disability 
rating in excess of 50 percent for PTSD in February 2001 for 
additional development.  A January 2002 rating decision 
awarded a 70 percent rating for PTSD, effective June 17, 
1998, and granted service connection and a 40 percent rating 
for diabetes mellitus, effective January 22, 2001.  A March 
2002 rating decision granted a total disability rating based 
on individual unemployability due to service-connected 
disabilities, effective June 17, 1998.  


FINDINGS OF FACT

1.  Prior to June 17, 1998, the appellant's PTSD was 
manifested by not more than considerable social and 
industrial impairment.  It was not exhibited by such symptoms 
as suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships

2.  The appellant's PTSD is manifested by no more than severe 
social and industrial impairment, without such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name, so as to result 
in total occupational and social impairment.  

3.  An informal claim of entitlement to a total disability 
rating based on individual unemployability due to service -
connected disabilities is considered to have been reasonably 
raised as of December 11, 1998, and a March 2002 rating 
decision granted the benefit, effective June 17, 1998.  

4.  It was not factually ascertainable that the appellant was 
unable to secure or follow substantially gainful employment 
due to service-connected disability prior to June 17, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 9411 (2003).  

2.  The criteria for rating in excess of 50 percent for PTSD 
prior to June 17, 1998, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 
(1997).  

3.  The criteria for an effective date prior to June 17, 
1998, for a total disability rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.321(a), 3.340, 3.341, 3.400(o)(2), 4.16 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The January 1999 and February 2003 statements of the case and 
the supplemental statements of the case issued in July 1999, 
May 2000, June 1999, August 2000, February 2003, and July 
2003 advised the appellant of the laws and regulations 
pertaining to his claims for a higher rating for his PTSD and 
for an earlier effective dated for the grant of a total 
disability rating based on individual unemployability due to 
service -connected disabilities.  These documents informed 
the appellant of the evidence of record and explained the 
reasons and bases for denial of his claims.  He was 
specifically informed that a rating in excess of 50 percent 
for PTSD prior to June 17, 1998, was being denied because the 
evidence did not show that the severity of his PTSD met the 
criteria for a higher rating prior to June 17, 1998, that his 
psychiatric symptomatology did not meet the criteria for a 
rating in excess of 70 percent, and that the evidence did not 
show that his service-connected PTSD prevented him from 
working prior to June 17, 1998.  The statements of the case 
and supplemental statements of the case made it clear to the 
appellant that in order to prevail on his claims, he needed 
to present medical evidence that demonstrated his PTSD 
symptomatology met the criteria for a rating in excess of 50 
percent prior to June 17, 1998, and in excess of 70 percent 
currently, and that he had service-connected disability that 
prevented him for obtaining and maintaining substantially 
gainful employment prior to June 17, 1998.  

The RO sent letters to the appellant dated in May 2003 and 
July 2003 that informed him of the provisions of the VCAA and 
informed him what action he needed to take and what action 
the RO would take on his claims.  Specifically he was told 
that he needed to submit evidence showing that his PTSD had 
worsened and that it had prevented him from obtaining and 
maintaining substantially gainful employment prior to June 
17, 1998.  

The United States Court of Appeals for the Federal Circuit 
invalidated the regulation that allowed the RO to send a 
letter containing a deadline for submitting evidence that is 
less than the one-year called for by the VCAA.  See, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In this case, the 
appellant indicated in two July 2003 statements that he had 
no additional evidence to submit, that he desired to waive 
the additional time he had been allowed to submit additional 
evidence, and that he wanted his case forwarded immediately 
to the Board for appellate consideration.  In light of the 
fact that the appellant has indicated that there is no 
additional evidence forthcoming, the Board finds that there 
is no prejudice to the appellant in proceeding with his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO obtained private medical treatment records, VA treatment 
records, and records used by the Social security 
Administration, and provided the appellant with VA 
psychiatric examinations in June 1998, February 2000, and 
June 2001.  There is no indication that there is more 
information or medical evidence to be found with respect to 
the appellant's claims.  The veteran indicated in a May 2003 
statement that all of his pertinent treatment had been at VA 
facilities and he was of the understanding that these records 
had been obtained.  He also requested that his claim be 
forwarded to the Board as soon as possible.  In July 2003, he 
specifically waived any additional time he had to respond to 
VCAA notice, in order to expedite appellate consideration of 
his claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA does not require a remand 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claims, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

I.  Increased Rating for PTSD

The appellant contends that his PTSD is more severely 
disabling than the currently assigned 70 percent rating and, 
therefore, warrants a higher rating.  

VA and private medical records dated from 1983 to 1991 show 
that the appellant received treatment for psychiatric 
symptomatology that was variously diagnosed as adjustment 
disorder, schizoaffective disorder, schizophrenia, dysthymic 
disorder, anxiety, and PTSD.  

In December 1991, W. J. Crook, M.D., performed a fee-basis 
psychiatric evaluation of the appellant for VA.  The 
appellant described nightmares three to four times a week and 
flashbacks that were brought on by family disputes or when 
things didn't work out right.  He indicated that he would get 
stressed out easily and would get angry.  He reported that he 
had group meetings as well as individual therapy once a week 
for his psychiatric problems.  He was casually dressed, made 
good eye contact during the interview, and became more 
relaxed as the interview proceeded.  His speech was normal 
and he was very talkative, without flight of ideas or 
looseness of association.  His mood was anxious and angry (at 
VA) and he became despondent later in the interview.  His 
affect was appropriate.  No hallucinations, delusions, 
illusions, or suicide/homicide ideations were noted.  He 
showed a preoccupation with being mistreated by the 
government.  He was oriented times four.  Insight was good, 
and judgment was fair.  The appellant stated that he spent 
the day playing checkers, watching television, or arguing 
with his spouse, and that he didn't do housework, yard work, 
laundry, cooking, shopping for groceries, or clothes buying.  
He indicated that he visited friends three to four times a 
day and attended church almost every Sunday.  The diagnoses 
were PTSD, adjustment disorder with mixed emotional features, 
and a probable history of bipolar affective disorder.  The 
examiner felt that with further pharmacological management, 
the appellant's condition could significantly improve within 
the next six to twelve months.  

At a June 1998 VA psychiatric examination, the appellant 
complained of poor hearing, bad vision, short attention span, 
chronic heart problems, history of a stroke, Bell's Palsy, 
skin problems with his feet, and flashbacks and nightmares of 
his Vietnam experiences.  He indicated that he was isolated, 
unable to relate to other people or to have feelings, short-
tempered, and easily agitated, and that he experienced 
startle response at the slightest noise and continued to feel 
guilty about his participation in Vietnam.  He stated that 
one of the reasons that he had not gone to the outpatient 
PTSD program was that he was afraid of what would be 
uncovered and how he would react to the uncovering of the 
experiences, since he had been trying to suppress his 
problems for so long.  He indicated that he consistently 
tried to avoid situations where he would be reminded of his 
traumatic experiences in Vietnam, and that he had recurrent 
dreams and nightmares, which prevented him from sleeping with 
his wife because his thrashing around and fighting in his 
sleep presented a situation where he might accidentally hit 
his sleeping wife.  

He was described as tall, well-developed, casually dressed, 
slow walking, and looking his stated age.  His speech was 
clear.  He appeared anxious and agitated, sat on the edge of 
his chair with tensed muscles, and jumped at the smallest 
interruption, such as a knock on the door or a telephone 
ringing.  He was polite and respectful, although seeming to 
be angry a lot of time.  He repeatedly stated that he had a 
lot of pain and could not talk about it.  He became tearful 
at times and attempted to fight back the tears.  He indicated 
that he had no friends, and usually sat at home, unable to do 
anything.  He admitted to occasional drinking, during which, 
his wife stated, his flashbacks seemed to be worse.  He was 
well oriented, had a fair memory, and was competent for VA 
purposes.  The examiner diagnosed PTSD, and stated that due 
to the traumatic events in service, the appellant now 
experienced the following symptoms: recurrent intrusive 
recollections and distressing dreams of the events; reactions 
to situations as if the events were reoccurring; intense 
psychological distress, in the form of agitation and fear, at 
exposure to external cues, such as airplanes flying over and 
war movies, which he persistently avoided; markedly 
diminished interest in significant activities; feelings of 
estrangement from other people; guilt about his participation 
in the war; exaggerated startle response; irritability; and 
anger outbursts.  

At a February 2000 VA psychiatric examination, the appellant 
complained of insomnia, irritability and flying off the 
handle, difficulty concentrating, hypervigilance, exaggerated 
startle response, constant nervousness, and flashbacks.  He 
remarked that his irritability caused his children to be 
afraid of him.  He reported additional medical problems with 
diabetes, arthritis, hypertension, and a heart condition, and 
he gave a history of Bell's Palsy in 1992 that had 
handicapped him for two years.  The examiner reported that 
the appellant demonstrated no impairment of thought process, 
but that his communication was difficult because his 
tenseness made it difficult for him to remember his words to 
say the right thing.  He had no hallucinations or delusions.  
He did not reveal inappropriate behavior.  He was not 
homicidal, but indicated that he felt suicidal occasionally.  
His personal hygiene was considered good and he did not have 
body odor.  He was well oriented for time, place, and person.  
Memory was patchy.  No obsessive or ritualistic behavior was 
revealed, nor did he exhibit any panic attacks.  Speech was 
regular and relevant, but under pressure.  It was the 
examiner's observations that the appellant was anxious and 
tense, with poor impulse control and sleep impairment.  
Global Assessment of Functioning (GAF) was 45.  

The appellant underwent examination by two VA psychiatrists 
in June 2001.  He indicated that he was married and had been 
unable to work for the past three years.  He stated that on 
his last job he had gotten upset and hit a man with a shovel.  
He reported chronic nightmares, flashbacks, and intrusive 
thoughts of the trauma he had experienced in Vietnam.  He 
admitted to drinking two beers a day when irritable and 
frustrated because alcohol calmed his nerves.  He denied 
suicidal or homicidal ideations.  He described himself as 
socially withdrawn.  He reported that he experienced auditory 
hallucinations of the bombing in Vietnam, that he did not 
watch war movies or movies containing blood, and that his 
children were afraid of him, which he did not want.  He 
reported that his medical problems included diabetes, heart 
problems, and high blood pressure.  One of the psychiatrists 
noted that the appellant was cooperative and had good eye 
contact during the evaluation.  He exhibited a worried mood 
and a constricted affect.  Speech was non-pressured.  Thought 
process was basically coherent.  Thought content was negative 
for suicidal or homicidal ideations.  Insight and judgment 
were marginally adequate.  The diagnosis was chronic PTSD, 
and GAF was 45.  The examiner opined that the appellant had 
severe impairment secondary to his PTSD, but was able to 
direct the management of his financial affairs.  

The evaluation by a second psychiatrist in June 2001 noted 
that the appellant reported that his main PTSD symptom was 
frequent nightmares about Vietnam, which occurred almost 
every night, and that he occasionally heard voices related to 
the Vietnam War.  The appellant also indicated that he 
experienced difficulty getting along with people and that he 
easily became irritable and angry, which necessitated self 
isolation.  He described himself moderately depressed and 
highly anxious at times.  The examiner noted that because of 
frequent nightmares, an inability to get along with people, 
and underlying depression, anger, paranoia, and hostility, it 
was very difficult for the appellant to function in gainful 
employment.  The diagnosis was PTSD with paranoid and 
depressive features.  GAF was 45.  The examiner stated that 
the appellant was not psychotic and was competent to handle 
his finances and personal affairs.  

VA outpatient records, dated between August 1991 and June 
2003, revealed treatment for psychiatric symptomatology, 
along with treatment for several medical conditions.  Records 
dated in 1999 indicated that the appellant was having 
problems with insomnia, depression, and social isolation.  A 
June 2000 statement from a VA psychologist opined that the 
appellant's PTSD had been exacerbated as a result of 
cardiovascular accident and that he was severely impaired in 
his occupational, social, and family affairs.  A March 2001 
psychologist's report noted that the appellant had a saddened 
affect, experienced nightmares most nights (which had 
improved with Paxil), and had hit a person with a shovel at 
his last landscaping job three years before. The psychologist 
stated the appellant was unemployable.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2 (2003).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2003).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Because the appellant's claim of entitlement to a higher 
rating for his PTSD was initiated before the rating criteria 
for evaluating mental disorders were changed on November 7, 
1996, the Board will review the claim under both sets of 
criteria in order to accord him evaluation under the set of 
criteria that is more favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.  

Under the general rating formula for mental disorders that 
was effective prior to November 7, 1996, a 100 percent 
evaluation was assigned for PTSD when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community.  A 70 percent evaluation is assigned when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent evaluation is 
assigned when there is considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and when, by reason of psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411, prior to November 7, 
1996.  

The evidence presented in this case does not show that the 
appellant's PTSD has been manifested by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
he has experienced virtual isolation in the community or was 
unable to obtain or retain employment, so as to warrant a 100 
percent rating under the old criteria for evaluating PTSD.  
Nor does the evidence indicate that the appellant has such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, so 
as to result in total occupational and social impairment that 
would warrant a 100 percent rating under the new criteria for 
evaluating PTSD.  Although the appellant was felt to have a 
worried mood and a constricted affect at the most recent VA 
psychiatric examination in June 2001, one of the 
psychiatrists at that examination found the appellant to be 
cooperative, with non-pressured speech, coherent thought 
process, adequate insight and judgment, and no suicidal or 
homicidal ideations.  Both of the psychiatrists at the June 
2001 examination determined that the appellant's GAF was 45, 
which is indicative of serious impairment.  Examiners since 
1998 have consistently termed the psychiatric disability as 
severe, which more nearly approximates the old and new 
criteria for a 70 percent rating.  The Board notes that a GAF 
of 45 may be characterized by an inability to work, but the 
clinical descriptions of the service-connected PTSD neither 
meet nor nearly approximate the criteria for a total 
schedular rating under either the old or the new criteria.  
Thus, the Board finds that his PTSD warrants no more that a 
70 percent rating.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his PTSD and the degree of 
interference with employment is adequately compensated by the 
grant of a total disability rating based on individual 
unemployability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action. VAOPGCPREC 6-96 (1996).  

The appellant also argues that his PTSD warrants a disability 
rating in excess of 50 percent prior to June 17, 1998.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 50 percent evaluation for his PTSD 
by the October 1998 rating decision, and his current appeal 
was based on that rating, the Board must consider staged 
ratings under Fenderson.  

The clinical findings from the December 1991 fee-basis 
psychiatric evaluation do not reflect a degree of psychiatric 
disability approximating severe social and industrial 
impairment.  At that time, he had normal speech, without 
flight of ideas or looseness of association, and an 
appropriate affect.  He did not have hallucinations, 
delusions, illusions, or suicide/homicide ideations, and he 
was oriented times four, with good insight and fair judgment.  
He also indicated that he visited friends three to four times 
a week and attended church almost every Sunday.  The evidence 
of record does not demonstrate that the appellant's PTSD 
worsened to the point that it produced severe social and 
industrial impairment prior to the June 1998 VA psychiatric 
examination.  Nor does the medical evidence prior to the June 
1998 VA psychiatric examination show that the appellant 
experienced problems with suicidal ideation; obsessional 
rituals; illogical speech, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Because the 
evidence presented in this case does not show that the 
appellant's PTSD resulted in more than considerable social 
and industrial impairment at any point in time between the 
effective date of the assignment of a 50 percent rating for 
PTSD (August 5, 1991) and the effective date for the 
assignment of a 70 percent rating for the PTSD (June 17, 
1998), a rating in excess of 50 percent is not warranted 
prior to June 17, 1998.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
demonstrates that the criteria for rating in excess of 50 
percent for PTSD were met prior to June 17, 1998, or that the 
criteria for a rating in excess of 70 percent for PTSD have 
been met.  He has argued that his PTSD was improperly rated 
at 50 percent prior to July 17, 1998, and that he believes 
that his PTSD has worsened.  It is noted that the appellant 
has not shown, nor claimed, that he is a medical expert, 
capable of rendering medical opinions.  Therefore, his 
opinions are insufficient to demonstrate that his PTSD 
warranted a rating greater than 50 percent prior to June 17, 
1998, or that his PTSD currently warrants a higher rating.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  Earlier Effective Date for a Total Disability Rating

The appellant asserts that the grant of a total disability 
rating based on individual unemployability due to service-
connected disabilities should be effective as of the date of 
his original claim for service connection for PTSD, which was 
August 5, 1991.  

An October 1998 rating decision granted service connection 
and a 50 percent rating for PTSD, effective August 5, 1991.  
This was the appellant's only service-connected disability 
until a January 2002 rating decision granted service 
connection and a 40 percent rating for diabetes mellitus, 
effective January 22, 2001.  

An informal claim for a total disability rating based on 
individual unemployability due to service -connected 
disabilities was received in December 1998 and a formal claim 
for the benefit was received in January 1999.  A rating 
decision in March 2002 granted a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  That rating decision determined that the 
effective date for the total rating was June 17, 1998, which 
was the earliest date within the one year prior to the date 
of receipt of the claim for the benefit that it was medically 
demonstrated the appellant's service-connected disability 
precluded him from working.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).  In all other cases, the effective date 
will be the later as to the date of receipt of claim or date 
entitlement arose.  38 C.F.R. § 3.400(o)(1) (2003).  

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  

The VA Office of General Counsel (hereinafter referred to as 
GC) explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to one year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).  

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.  

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2003).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2003).  

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2003).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).  

VA received an informal claim for a total disability rating 
based on individual unemployability due to service -connected 
disabilities on December 11, 1998, which was the date of 
receipt of the appellant's notice of disagreement with the 
October 1998 rating decision that granted service connection 
for PTSD.  Thereafter, the appellant submitted a formal claim 
for a total disability rating on January 22, 1999.  Turning 
to the question of whether the appellant submitted an 
informal claim prior to December 11, 1998, the Board finds 
that he did not do so under § 3.155 because no communication 
was filed prior to December 11, 1998, indicating an intent to 
apply for a total disability rating based on individual 
unemployability due to service-connected disabilities.  An 
informal claim must identify the benefit sought.  See Brannon 
v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  
Service connection was granted for the appellant's PTSD by 
the October 1998 rating decision and the next communication 
received from him was his December 11, 1998, notice of 
disagreement, which included his informal claim for a total 
disability rating.  

The record reflects that the first medical evidence 
suggesting that the veteran's PTSD prevented him from 
working, was the June 1998 VA psychiatric examination.  
Clinical records dated from 1991 to 1998 reflect outpatient 
treatment for a number of physical maladies.  Records 
reflecting psychotherapy and group therapy for PTSD reflect 
that the disability was symptomatic, but do not suggest that 
it was totally incapacitating.  Hence, the Board finds that 
there are no treatment records that could be construed as an 
informal claim prior to June 17, 1998, under 38 C.F.R. 
§ 3.157.  

The Board also finds that it was not factually ascertainable 
in the year prior to this claim that he was unable to engage 
in or maintain substantially gainful employment prior to June 
17, 1998.  To make its determination, the Board has reviewed 
all evidence of record.  Swanson v. West, 12 Vet. App. 442 
(1999); Hazan v. Gober, 10 Vet. App. 511 (1997); see also VA 
O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience:  Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16.  

The Board notes that prior to June 17, 1998, the appellant's 
only service-connected disability was PTSD, which was rated 
50 percent disabling.  Thus, he did not have service-
connected disabilities that met the percentages listed in 38 
C.F.R. § 4.16.  As noted above, review of the claims file 
does not reveal any medical evidence dated between 1991 and 
June 17, 1998, that demonstrates the appellant's service-
connected PTSD prevented him from obtaining and maintaining 
substantially gainful employment, notwithstanding his 
assertion that he had not worked since 1982.  Therefore, the 
Board is unable to identify a basis to grant an effective 
date earlier than June 17, 1998, for the award of a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  

While the appellant has offered his own arguments to the 
effect that he believes he is entitled to an earlier 
effective date for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disabilities, he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that a 
total disability rating is warranted prior to June 17, 1998.  
See Espiritu v. Derwinski, 2 Vet. App. 492.  




ORDER

A rating in excess of 70 percent for PTSD is denied.  

A rating in excess of 50 percent for PTSD prior to June 17, 
1998, is denied.  

An effective date earlier than June 17, 1998, for the award 
of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



